10

il

12

13

14

15

16

V7

18

19

20

21

22

23

24

25

26

27

 

Case 3:21-cv-05400 Document1 Filed 05/25/21 Page 1lof3

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON AT TACOMA

JOHN BARNES,

 

 

Plaintiff, CASE NO.:
VS. PLAINTIFF'S COMPLAINT FOR
DAMAGES
UNITED STATES OF AMERICA,
Defendant.
|. PARTIES
1. Plaintiff is a natural person residing in Thurston County, Washington.

2. Defendant is liable to plaintiff under 28 USC §1346(b) based upon the
tortious conduct of SAMUEL MEYER who was acting within the scope of his duties for
the Department of the Army.

H. JURISDICTION AND VENUE

3. The US District Court has jurisdiction in this matter pursuant to 28 USC
§1346(b).

4. The events giving rise to this action took place, in whole or in part, in the

Western District of Washington, Tacoma Division.

LAW OFFICES OF

BRIGGS & BRIGGS

10222 Gravelly Lake Drive SW
Lakewood, Washington 98499
(253) 588-6696; FAX (253) 584-6238

PLAINTIFFS’ COMPLAINT FOR DAMAGES - 1

 
10

11

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

26

27

 

Case 3:21-cv-05400 Document1 Filed 05/25/21 Page 2 of3

5. Pursuant to 28 USC §2675(a), plaintiff filed a Claim for Damages with the
Department of the Army on August 17, 2020.

6. It has been more than 6 months since plaintiffs Claim for Damages was
filed and no final disposition of plaintiffs claim has been made.

Hl. KEY FACTS

7. This is an action for damages due to personal injuries to plaintiff JOHN
BARNES.

8, On January 3, 2019, SAMUEL MEYER was making a left turn from a
parking lot onto Clark Road on Joint Base Lewis-McChord. He failed fo yield right of
way and crashed into a southbound 2004 Mitsubishi Outlander driven by JOHN
BARNES.

9. The force of the impact soun JOHN BARNES’ car around and pushed it
into the oncoming lane of traffic.

10. The January 3, 2019 collision was caused by the negligence of SAMUEL
MEYER in the operation of his vehicle.

41. At the time of the January 3, 2019 collision, SAMUEL MEYER was acting
within the course and scope of his office or employment with the United States Army.

IV. CLAIMS

12. Defendant is liable to plaintiff under the Federal Tort Claims Act and

RCW 46.61 for the negligent acts of SAMUEL MEYER.

13. Asaresult of the January 3, 2019 collision, JOHN BARNES was injured.

LAW OFFICES OF

BRIGGS & BRIGGS

1.0222 Gravelly Lake Drive SW
Lakewood, Washington 98499
(253) 588-6696; FAX (253} 584-6238

PLAINTIFFS’ COMPLAINT FOR DAMAGES - 2

 
10

li

12

3

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

Case 3:21-cv-05400 Document1 Filed 05/25/21 Page 3 of 3

14. As aresult of the injuries suffered in the January 3, 2019 collision, JOHN
BARNES required cervical discectomy and fusion surgery at the C4-C6 level in his
neck.

15. As aresult of his injuries from the January 3, 2019 collision, JOHN
BARNES has a permanent, partial disability.

16. According to the Guides for Evaluation of Permanent Impairment, 5" ed,
JOHN BARNES has a 15%-18% whole person impairment as a result of his injuries
from the January 3, 2019 collision.

WHEREFORE: Plaintiff prays for the following relief:

1. Judgment against the UNITED STATES OF AMERICA for plaintiff's
general and special damages arising from the January 3, 2019 collision.

2. For costs and attorney's fees as allowed by statute.

3. For such other and further relief as to the Court may deem just and
equitable in the premises.

ra
Dated this &9 day of May, 2021.

BRIGGS & BRIGGS

Attorneys for plaintiff

WSB# 16162

E-mail: sbriggs@briggsandbriggs.com

LAW OFFICES OF

BRIGGS & BRIGGS

10222 Gravelly Lake Drive SW
Lakewood, Washington 98499
(253) 588-6696; FAX (253) 584-6238

PLAINTIFFS’ COMPLAINT FOR DAMAGES - 3

 
